Citation Nr: 0721697	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran's PTSD has been manifested primarily by symptoms 
of depression, sleeplessness, irritability, nightmares, 
flashbacks, anxiety, isolation and intrusive thoughts.  These 
symptoms demonstrate occupational and social impairment, with 
no more than occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations for Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(2006).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

Factual Background and Analysis 

In an April 2004 rating action, service connection was 
granted for PTSD and a 30 percent evaluation was assigned 
under DC 9411, effective August 1998.  The veteran appealed 
the initial evaluation assigned.

Service connection was based in part on complaints and 
clinical findings at an October 1998 VA examination.  At the 
time the veteran attended both group and individual therapy 
sessions weekly at the local Vet Center.  Symptomatically he 
had nightmares several times a week, was easily startled, and 
had nervous flashbacks, intrusive thoughts, avoidance 
depression, and marked diminished interest in activities.  He 
had restricted range of affect.  His daily activities 
included helping with some household chores.  He attended 
church three times per week and visited church members and 
along with his Vet Center visit these were his only social 
outlets.  The veteran had good relationships with existing 
family members, including his wife of 31 years and his two 
brothers.  

On examination his affect was visibly anxious with evidence 
of psychomotor agitation.  He was casually but appropriately 
dressed and groomed.  His speech was slow, deliberate and 
appropriate without any indication of thought disorder.  He 
reported depression, loss of interest, loss of enjoyment, 
sadness and tearfulness on a chronic basis.  He did not have 
any paranoia, delusions, or hallucinations.  There were no 
obsessions, compulsions or tics.  Cognitively the veteran 
performed fairly except for difficulty in concentration and 
attention.  He was fully oriented and alert.  His insight was 
fair and judgment was good.  The diagnosis was chronic PTSD 
with dysthymia.  A global assessment of functioning (GAF) 
score of 45 was given.

During VA examination in October 2002, the veteran's 
identified PTSD symptoms included sleep disturbances, 
nightmares, hypervigilance, anger, intrusive thoughts and 
exaggerated startle, numbing, avoidance and loss of interest.  
The veteran first made contact with the VA mental health 
clinic in 1997 and was referred to the Veterans Center in 
1998 continuing with outpatient treatment up to the present.  
He attended group therapy weekly and was on medication.  

It was noted that the veteran was 61 years old and presently 
employed as a pastor of a church.  He was socially active in 
his ministry, which involved visiting many people and did not 
describe any problems carrying out his work because of 
nervousness.  In the past he was employed as a truck driver 
and later worked for a paper company until his retirement due 
to disability following a motor vehicle accident in the late 
1960s.  He took another job driving a truck which he did for 
16 years until about 1990 when he retired on Social Security 
disability.  He gave up his disability about two years ago to 
work as a church pastor.  He lives with his wife and receives 
much support from her and seemed quite comfortable in their 
relationship.  

On mental status examination there were no abnormal 
psychomotor activities.  His facial expression was quite 
serious and did not show much variation to express different 
feelings.  He was alert with clear sensorium, fully oriented 
and rational.  Speech was relevant and fluent in a soft 
voice.  His mood was both mildly depressed and anxious.  He 
denied suicidal feelings.  He recalled that he was quite 
irritable, but apparently that has improved.  His memory was 
quite adequate for a reliable history and for the demand of 
daily life.  Concentration was good except when he was 
disturbed.  Insight was adequate for compliance with 
treatment and judgment was good.  The clinical impression was 
PTSD with a GAF score of 70.

The veteran underwent VA psychiatric examination in June 
2004.  Although the examiner did not have an opportunity to 
file review the claims file, he took a detailed history of 
the veteran's post-service symptoms and history.  At this 
time the veteran was no longer attending group therapy 
because of back problems and had discontinued his medication.  
The veteran reported that he worked on farms for 15-16 years 
following his discharge and later worked as a heavy equipment 
operator.  He also worked as a truck mechanic for about 17 
years until the plant closed down.  He had been employed as a 
pastor for the last 7 years.  His current complaints were of 
anxiety, irritability, moodiness, flashbacks, and nightmares.  
He also reported that he startles easily and has problems 
with isolation and withdrawal.  He has been married for 36 
years and has no children.  His wife has been very 
supportive.  

On examination the veteran was casually attired and well 
groomed.  He was alert and oriented times three.  He was 
mildly anxious, but remained pleasant and cooperative during 
the evaluation.  He was quite verbal and goal directed.  
There was no evidence of acute psychotic symptoms, delusions 
or paranoia.  His mood was anxious and depressed and his 
affect was constricted.  He denied any suicidal ideations or 
intent.  His cognitive functions were within normal range and 
his insight and judgment were fair.  The clinical impression 
was moderate PTSD and depressive disorder with anxiety 
symptoms with a GAF score of 55-60.  

The remaining VA outpatient treatment records dated from 1998 
to 2004.  In March 2001 the veteran had experienced an 
increase in his symptoms over the last year.  His condition 
resulted in significant impairment in all areas of 
functioning and the veteran reported that he was unable to 
maintain any type of substantial gainful employment.  There 
had been no significant improvement in his symptoms since 
commencing therapy.  However, by May 2004 a PTSD screening 
was negative.

During a Travel Board hearing in April 2007, the veteran 
testified as to how PTSD affected his daily life and impacted 
him both socially and occupationally.  He testified that he 
was not currently being treated and, in fact, had not 
received treatment over the last 2-3 years.  He testified 
that he stopped going to the Vet Center because of 
inappropriate behavior and had stopped taking medication.  He 
testified that he suffered from isolation, nightmares, 
sleeplessness, panic attacks and flashbacks.  He testified 
that his wife continues to be very supportive and that his 
PTSD symptoms do not affect their relationship.  

The pertinent evidence of record in conjunction with 
applicable law and regulations, describes a fairly consistent 
pattern of symptomatology and manifestation  productive of no 
more than occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The veteran's subjectively reported complaints and 
descriptions of his PTSD appear to be far worse than the 
objective clinical manifestations indicate, especially with 
respect to his degree of social adjustment.  The relevant 
treatment records in general show the veteran to be a person 
who functions fairly well.  

Few, if any, of the criteria for a 50 percent rating have 
been met.  Although his symptoms of depression, anxiety, 
panic attacks, and sleep difficulties are well documented, 
they are adequately compensated by the current 30 percent 
rating under DC 9411, since a rating at this level presumes 
that he will experience these symptoms and, in fact, are 
expressly mentioned in the diagnostic code.  The evidence 
does not otherwise show disturbance of affect or mood, speech 
suggestive of disorders of thought or perception, difficulty 
understanding commands, or significant impairment of memory, 
judgment, abstract thinking or suicidal ideation.  No 
examiner has reported impairment of thought process, nor have 
they observed delusions, hallucinatory phenomenon or 
psychosis.  The veteran's affect in general has been 
appropriate to mood.  He has required no inpatient 
psychiatric treatment and recent outpatient treatment records 
appear to show mild improvement.  The veteran's testimony 
reflects that he was not on any prescribed medications and 
had not sought treatment in the last 2-3 years except for in 
connection with VA evaluations.  

The Board notes that there is some evidence of a decrease in 
motivation and reports of difficulty in establishing and 
maintaining effective social relationships.  But, even by the 
veteran's own admission, these difficulties are not nearly as 
severe as he has suggested.  Despite his reports of problems 
with social interaction, he has the ability to establish and 
maintain effective relationships as is demonstrated by his 
positive long-term relationship with his wife of 30+ years.  
Moreover he has been able to maintain his work relationships 
sufficiently to remain stable in his current employment as a 
church pastor and is very active in his ministry, which 
requires interaction with his congregation.  Prior to that 
the veteran was a truck mechanic and termination of that 
employment was occasioned by his retirement following more 
than 15 years of continuous employment.  Therefore, his 
maintenance of relationships under these circumstances is 
inconsistent with the interpersonal relationship skills of a 
person suffering PTSD symptomatology warranting a 50 percent 
disability rating.  

The veteran's GAF score has most recently been assessed as 
55-60 which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
(DSM-IV), represents a level of impairment of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) and moderate difficulty in social, 
occupational, or school functioning).  In this case, the 
reported symptomatology is consistent with the assigned GAF 
score.  However, the Board acknowledges that the veteran's 
earlier GAF score of 45, represents some impairment in 
reality testing or communication (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) with major 
impairment in work, school or family relations, judgment, 
thinking or mood (e.g., avoiding friends, neglects family and 
is unable to work).  While such a GAF score suggests a 
greater level of impairment than is contemplated by the 
current 30 percent rating, the veteran has manifested none of 
the symptoms typically considered indicative of that level of 
impairment, to include suicidal ideation, severe obssessional 
rituals, or frequent shoplifting.  Simply stated, when 
considered in light of the actual symptoms demonstrated, the 
earlier assigned GAF score does not provide a basis, alone, 
for assignment of a higher rating for the veteran's PTSD.  
"There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995). However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

The Board has considered whether this is a case appropriate 
for "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The most probative evidence supports the 
conclusion that there was no actual variant in the severity 
of the service-connected disability during the appeal period.  
The veteran's level of psychiatric disability over time, as 
is discussed above, has been consistently at a level much 
more commensurate with the applicable criteria for a 30 
percent rating than a 50 percent rating.  Thus, while this is 
a case where staged ratings need to be considered, the 
appropriate level of disability rating due to PTSD for the 
period since August 1998 is the currently-assigned 30 
percent.

Given the aforementioned, the preponderance of the evidence 
is against the claim and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in August 2004 and March 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The Board acknowledges 
that the most recent VA examiner in July 2004 did not have an 
opportunity to review the claims folder.  With regard to the 
adequacy of the examination, the report shows that the 
veteran's medical and social histories were elicited, and 
that his subjective complaints were noted.  An examination 
was performed and the examiner offered appropriate 
assessments and diagnoses.  Accordingly, the Board finds that 
there is no basis to find that the June 2004 VA examination 
was inadequate, or that a remand for a new examination is 
required.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  38 C.F.R. 
§ 4.2 (2006); Abernathy v. Principi, 3 Vet. App. 461 (1992).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


